 
 
Exhibit 10x-1


SCHEDULE OF INDEMNIFICATION AGREEMENTS FOR DIRECTORS


In accordance with the Instructions to Item 601 of Regulation S-K, the
Registrant has omitted filing the Indemnification Agreement for Directors by and
between Rogers Corporation and the following Directors as exhibits to this Form
10-K because they are identical to the Form of Indemnification Agreement for
Directors (the “Form Agreement”) by and between Rogers Corporation and certain
Directors, which was filed on Form 8-K on December 14, 2004.



 
1.
Leonard M. Baker

 
2.
Walter E. Boomer

 
3.
Edward L. Diefenthal

 
4.
Gregory B. Howey

 
5.
Leonard R. Jaskol

 
6.
Eileen S. Kraus

 
7.
William E. Mitchell

 
8.
Robert G. Paul

 
9.
Charles M. Brennan, III

 
10.
Carol R. Jensen


 